           Case 4:19-cv-01138 Document 1 Filed on 03/28/19 in TXSD Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

     MARISSA HARRIS,                         )
                                             )
           Plaintiff,                        )
                                             )
     v.                                      )       4:19-CV-1138
                                             )
     TITLEMAX OF TEXAS, INC.                 )
                                             )
           Defendant.                        )



                                PLAINTIFF’S COMPLAINT

           COMES NOW the Plaintiff, Marissa Harris, in the above-styled cause and

     for her Complaint against the Defendant states the following:

                                           PARTIES

1.   The Plaintiff, Marissa Harris (“Harris”) is a resident and citizen of the state of

     Texas, Harris County, and is over the age of twenty-one (21) years.

2.   The Defendant, TitleMax of Texas, Inc. (“TitleMax”), is a Delaware corporation

     with a principal place of business in Georgia and was, in all respects and at all

     times relevant herein, doing business in the state of Texas in this district, and is

     registered to do business in Texas.

                               JURISDICTION AND VENUE
                                                 1
            Case 4:19-cv-01138 Document 1 Filed on 03/28/19 in TXSD Page 2 of 7



3.    This Court has diversity jurisdiction under 28 U.S. Code § 1332 since the parties

      are diverse and the amount at stake exceeds $75,000.00. Venue is proper in that the

      Defendants transacted business here, and the Plaintiff resides here.

                                     FACTUAL ALLEGATIONS

4.    Plaintiff purchased a 2012 Ford Fusion (“the Vehicle”) and contemporaneously

      executed a financing and security agreement on the Vehicle with Defendant

      TitleMax.

5.    On or about November 2018, Defendant TitleMax alleged that Plaintiff was in

      default of the agreement.

6.    On or about November 27, 2018, Defendant TitleMax’s repossession agent went to

      Plaintiff’s house to take possession of the Vehicle.

7.    When the repossession agent arrived, Plaintiff’s dog began barking at the window

      which alerted Plaintiff of his arrival.

8.    Plaintiff realized her wallet, containing her driver’s license, bank cards, etc., was in

      the Vehicle and went outside to retrieve it.

9.    Plaintiff stated she was going to get her wallet out of the Vehicle to the

      repossession agent, unlocked driver’s side door, and began to open it.

10.   At the time, the repossession agent aggressively approached her, struck her with

      his clipboard, and forced her back way from the Vehicle.


                                                 2
            Case 4:19-cv-01138 Document 1 Filed on 03/28/19 in TXSD Page 3 of 7



11.   Plaintiff explained she was only getting her wallet and the repossession agent

      responded “I wouldn’t do that if I was you.”

12.   At this time, Plaintiff was frightened and ran inside to call the Harris County

      Sherriff’s Office (“HCSO”).

13.   By the time a deputy with the HCSO arrived, the repossession agent had already

      left with the Vehicle.

14.   After the repossession, Defendant TitleMax sent Plaintiff a letter stating it did not

      have key access to the Vehicle and therefore could not list the personal property

      inside the Vehicle. The letter also failed to state a location and reasonable time for

      Plaintiff to claim the personal property.

15.   Since the repossession, upon information and belief, Defendant TitleMax has

      auctioned the Vehicle and has not returned Plaintiff’s personal property.

                                 COUNT ONE
                     NEGLIGENCE CLAIM AGAINST DEFENDANT

16.   The Plaintiff adopts the averments and allegations hereinbefore as if fully set forth

      herein.

17.   The Defendant was under a duty to not breach the peace and not take/return any

      personal property that was in the Vehicle.

18.   The Defendant breached that duty.



                                                  3
           Case 4:19-cv-01138 Document 1 Filed on 03/28/19 in TXSD Page 4 of 7



19.   As a proximate cause of Defendant’s negligence, the Plaintiff was deprived of the

      Vehicle, lost the use of her personal property, incurred monetary damages in

      replacing the personal property, and has suffered mental damages and the

      accompanying physical damages.

                                 COUNT TWO
                     CONVERSION CLAIM AGAINST DEFENDANT

20.   The Plaintiff adopts the averments and allegations hereinbefore as if fully set forth

      herein.

21.   Plaintiff owned and had immediate possession of the Vehicle and personal

      property.

22.   The Defendant did not have a present and immediate right of possession of the

      Vehicle and/or the personal property at the time of repossession due to a breach of

      the peace.

23.   Without the Plaintiff’s consent, the Defendant intentionally deprived the Plaintiff

      of her rightful possession of the Vehicle and personal property.

24.   At all times relevant hereto, the Defendant acted with malice, recklessness, and

      total and deliberate disregard for the contractual and personal rights of the Plaintiff.

25.   As a result of the Defendant’s conduct, the Plaintiff was deprived of the Vehicle,

      lost the use of her personal property, incurred monetary damages in replacing the



                                                 4
            Case 4:19-cv-01138 Document 1 Filed on 03/28/19 in TXSD Page 5 of 7



      personal property, and has suffered mental damages and the accompanying

      physical damages.

                                COUNT THREE
                     VIOLATION OF U.C.C. AGAINST DEFENDANT


26.   The Plaintiff adopts the averments and allegations of all the above paragraphs

      hereinbefore as if fully set forth herein.

27.   Defendant violated Texas Bus. & Commerce Code § 9.609(b)(2) by repossessing

      Plaintiff’s vehicle in a manner which breached of the peace.

28.   As a result of this violation, the Plaintiff was deprived of the Vehicle, lost the use

      of her personal property, incurred monetary damages in replacing the personal

      property, and has suffered mental damages and the accompanying physical

      damages.

                            COUNT FOUR
       VIOLATIONS OF THE TEXAS DEBT COLLECTION PRACTICES ACT
                         AGAINST DEFENDANT

29.   The Plaintiff adopts the averments and allegations of all the above paragraphs

      hereinbefore as if fully set forth herein.

30.   Plaintiff is a consumer within the meaning of Tex. Fin. Code § 392.001(1).

31.   Defendants are debt collectors within the meaning of Tex. Fin. Code § 392.001(6).

32.   Defendants violated Tex. Fin. Code § 392.301(a)(1) by using violence or other

      criminal means to cause harm to a person or property of a person.
                                                   5
            Case 4:19-cv-01138 Document 1 Filed on 03/28/19 in TXSD Page 6 of 7



33.   As a result of this violation, the Plaintiff was deprived of the Vehicle, lost the use

      of her personal property, incurred monetary damages in replacing the personal

      property, and has suffered mental damages and the accompanying physical

      damages.

                              COUNT FIVE
          VIOLATIONS OF THE TEXAS MOTOR VEHICLE INSTALLMENT
                               SALES ACT

34.   The Plaintiff adopts the averments and allegations of all the above paragraphs

      hereinbefore as if fully set forth herein.

35.   Defendant violated Tex. Fin. Code § 348.407 by failing to issue a proper notice of

      personal property.

36.   As a result of this violation, Plaintiff is entitled to damages pursuant to Tex. Fin.

      Code § 349.003.

                                       COUNT SIX
                                  ASSAULT AND BATTERY

37.   The Plaintiff adopts the averments and allegations of all the above paragraphs

      hereinbefore as if fully set forth herein.

38.   Defendant intentionally and knowingly caused physical contact with Plaintiff

      which caused bodily injury and he knew or should have known the contact would

      be regarded as offensive or provocative.



                                                   6
           Case 4:19-cv-01138 Document 1 Filed on 03/28/19 in TXSD Page 7 of 7



39.   As a result of the Defendant’s conduct, has suffered mental damages and the

      accompanying physical damages.

                          AMOUNT OF DAMAGES DEMANDED


            WHEREFORE, PREMISES CONSIDERED, Plaintiff demands a

      judgment against the Defendant as follows:

40.   Compensatory and punitive damages against the Defendant;

41.   Remedies available under cited Texas law, including statutory damage, costs and

      attorneys’ fees and any other compensatory damages; and,

42.   Such other and further relief that this Court deems necessary, just and proper.



                   PLAINTIFF DEMANDS TRIAL BY STRUCK JURY


                                             /S/ JOHN C. HUBBARD
                                             JOHN C. HUBBARD
                                             Attorney for Plaintiff
      OF COUNSEL:
      JOHN C. HUBBARD, LLC
      351 24th St N #953
      Birmingham, Alabama 35203
      205-378-8121
      jch@jchubbardlaw.com




                                                7
